Citation Nr: 0023026	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, from March 21, 1994 to December 
3, 1996.

2. Entitlement to a rating in excess of 70 for post-traumatic 
stress disorder, from December 4, 1996.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1969, 
including service in the Republic of Vietnam for which he 
received the Combat Infantryman Badge.  

In December 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 10 percent disability rating, effective April 10, 
1990. 

By rating action in April 1994, the RO continued the 10 
percent disability evaluation for PTSD, from which this 
appeal to the Board of Veterans' Appeals (Board) originates.  
By rating decision in February 1996, the RO concluded that 
the veteran was entitled to a 50 percent disability rating 
from the date of the VA psychiatric examination report in 
March 1994, and a total rating from June 19, 1995, when he 
was admitted for VA hospitalization, until his hospital 
discharge in September 1995.  A 50 percent schedular 
disability rating again became effective from October 1, 
1995.  By rating decision in June 1998, the RO assigned a 70 
percent schedular rating for PTSD from December 4, 1996.

While, in March 1998, the veteran's representative raised a 
claim for an earlier effective date than December 31, 1996, 
for the award of the 70 percent rating for PTSD, that was 
considered by the RO in a June 1998 decision, the Board 
believes that issues as recharacterized on the decision title 
page more accurately reflect the current status of the 
veteran's claims.  As such, the Board will confine its 
determination to the issues on the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. From March 21, 1994 to December 3, 1996, the veteran's 
service-connected PTSD resulted in severe, but not total, 
social and occupational impairment and was manifested by 
depression, sleep difficulty, startle response, 
visualizations of trauma, social isolation, decreased 
memory and concentration and anger.

3. From December 4, 1996, the veteran's service-connected 
PTSD results in severe, but not total impairment of social 
and industrial adaptability manifested by concentration 
and sleep difficulties, suicidal thoughts and depression.

4. The veteran failed to report for VA examination for 
disability evaluation purposes scheduled for December 
1998; no good cause for his failure to appear has been 
shown.  


CONCLUSIONS OF LAW

1. From March 21, 1994 to December 3, 1996, the schedular 
criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(1999), effective November 7, 1996.
2. From December 4, 1996, the schedular criteria for a rating 
in excess of 70 percent for PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.132, Diagnostic Code 9411 (1996), prior to November 
7, 1996; 38 C.F.R. §§ 3.655, 4.125, 4.130, Diagnostic Code 
9411 (1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.)  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to him with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).  Regarding 
development of the claim, the RO scheduled the veteran for a 
VA psychiatric examination in December 1998 for which he 
failed to report.  In a February 1999 letter sent to the 
veteran at his most recent address of record, the RO informed 
him of the adverse impact that his failure to report for that 
scheduled VA examination would have on his claim.  He was 
offered a chance to have the examination rescheduled.  He has 
not responded to this letter or to the supplemental statement 
of the case issued him in May 1999 that contained reference 
to the matter.  None of the letters mailed to him by the RO 
in recent years have been returned as undeliverable.  

I.  Factual Background

By the rating decision in December 1990, in which the RO 
granted service connection for PTSD, it also denied service 
connection for bipolar disorder because the disability was 
not shown in service or manifested compensably within a year 
of the veteran's service discharge. 

In view of the facts of this case and the RO's interpretation 
of them, the Board has initiated a more lengthy review of the 
history of the disability than would normally be appropriate.  
In August 1990, a readjustment counseling specialist at a Vet 
Center reported that the veteran was currently a client; that 
he had been in therapy under individual counseling treatment 
for the last two years on a weekly basis to treat residual 
stress incurred during his service in the military; that he 
was a combat soldier in the Vietnam war where he suffered 
considerable exposure to death and destruction in the United 
States Army; and that he had been emotionally scarred via 
this exposure and was currently being treated for the effects 
of a psychological condition known as PTSD.  It was noted 
that the veteran suffered from many other reminisces of 
wartime traumatic experiences that have permanently altered 
his life.  The veteran was described as a reliable and 
hardworking client at the Vet Center.  It was noted that 
further therapy would be necessary to help him resolve his 
continuing problems of PTSD psychopathology.  The prognosis 
for substantial recovery was described as being very guarded 
at that time.  

When the veteran was examined by VA in October 1990, there 
was very little information regarding his combat experiences 
other than the fact that he spent one year in Vietnam and 
participated in many combat situations.  The veteran had 
worked as a construction worker from 1981 until 1984 when he 
stopped working due to his psychiatric condition (he was in 
the depressed phase of bipolar disorder).  Previously, he had 
worked as a photographer and later as a group home 
administrator.  The veteran first sought psychiatric help 
immediately after discharge from service on account of his 
anxiety in 1969.  According to the veteran's statement, he 
had been treated for bipolar disorder, depressed, in the 
Columbus VA Outpatient Clinic from 1982 through 1984.  
Reportedly, he received Lithium therapy and used Lithium 
until 1987.  At the time of the 1990 examination, he was 
receiving outpatient psychiatric support from a psychologist 
at a Vet Center, and had been in receipt of this since 
December 1988.  In 1990, the veteran was not taking any 
psychotropic drugs.  Reportedly, he had previously drank 
heavily until 1983; but since then reported not drinking at 
all.  The veteran established good rapport with the examiner.  
His speech was logical but definitely fast and he frequently 
changed his topics.  In the meantime, he was laughing without 
any reason.  He was not hallucinatory or delusional.  His 
affect was rather elated and showed mild anxiety.  His 
intellect was well preserved.  His memory was good for remote 
and recent events.  His insight and judgment were not grossly 
distorted.  The diagnosis was bipolar disorder, mixed, in 
partial remission.  There was also a diagnosis of PTSD.  The 
examiner noted that, considering the dual diagnoses (bipolar 
disorder and PTSD), the veteran should be considered 
significantly limited in his working ability, although with 
appropriate psychiatric follow-up and care, he might resume 
vocational activity again in the future.  He was advised to 
continue psychiatric treatment at the closest VA outpatient 
clinic.

By rating decision in December 1990, the RO granted service 
connection for PTSD primarily on the basis that the veteran 
met the requirements for a life-threatening stressor as he 
has the Combat Infantryman Badge and a diagnosis of PTSD.  
The veteran's bipolar disorder was not shown to have existed 
in service or to have been manifested within the first year 
after service.  A 10 percent rating was assigned for PTSD, 
effective April 10, 1990.

VA outpatient treatment reports are replete with references 
to chronic depression.  The outpatient reports reflect that 
in April 1995 the veteran had chronic depression with 
hypomanic episodes.

The veteran was hospitalized by the VA from June 1995 to 
September 1995.  It was noted that the veteran had been 
treated for depression at the Columbus VA Medical Center 
Outpatient Department from 1981 to 1984, and that he attended 
the Vet Center for continued counseling for PTSD from 1989 
until the present.  The veteran presented with depression, 
isolation, an inability to maintain relationships, difficulty 
concentrating and having numbing feelings.  Reportedly, the 
veteran intellectualized and used humorous defenses against 
experiencing uncomfortable emotions and appeared to be 
distant in-group counseling situations.  In individual 
psychotherapy, the veteran worked hard to clarify his 
thinking and to develop concrete communication skills, 
problem-solving, relaxation, exercise and cognitive 
restructuring, which were utilized to prevent him from being 
overwhelmed by emotional material and fragmented thought 
processes.  The issues of grief and loss were explored as to 
how they related to his depression.  During his 10 weeks of 
treatment, Sertraline was increased from 50 to 150 milligrams 
four times a day in order to stabilize his mood, improve 
energy level, and decrease symptoms of anxiety.  Upon his 
completion of the program, he was accepted into a homeless 
program and treatment was instituted.  The veteran elected to 
be discharged in September 1995 stating that he now had 
adequate support through benefits and he had an obligation to 
the people that had kept him prior to his admission to the 
program.  He intended to honor this obligation.  In spite of 
discussion with his case manager and the nursing staff, the 
veteran elected to be discharged.  During hospitalization, it 
was noted that the veteran's patient support system consisted 
of family members living in Florida and some friends in 
Cleveland.  Vocational counseling was indicated and would be 
addressed in the domiciliary program.  The veteran was to 
continue with his outpatient care and he was considered to be 
employable at the time of discharge.  The diagnoses included 
post-traumatic stress disorder.  The stressors on Axis IV 
were lack of family and social network, homeless, and 
unemployed.  The Global Assessment of Functioning (GAF) score 
was 50.  

In January 1996, a VA treatment record reported that the 
veteran's productivity was at zero.  He was unable to 
overcome depression, anger, and anxiety.  He had been 
sleeping 18 out of 24 hours a day for the last 10 days.  He 
was not completing paperwork for his vocational 
rehabilitation or additional claims with the VA.  It was 
noted, however, that the veteran still planned to take a 
truck-driving course.  In addition to considering vocational 
rehabilitation, the veteran had helped his friends with 
rehabilitation of housing.  The reports reflect some clarity 
of purpose.

By rating action in February 1996, the RO awarded a 50 
percent disability evaluation for PTSD, from March 21, 1994 
and a 100 percent temporary total rating from June to 
September 1995, during the veteran's VA hospitalization.  The 
50 percent rating for PTSD was resumed in October 1995.

VA outpatient mental health treatment records dated in 1996 
reflect the veteran's complaints of visualization of his 
traumas.  He reported decreased productivity, depression and 
anger.

In the report of a special psychological evaluation for VA in 
January 1997, it was reported that the veteran had been 
unemployed since May 1981 due to his inability to 
concentrate, to remember, or to handle stress, as well as 
having inadequate job skills.  According to the counseling 
psychologist, in addition to problems with concentration, the 
veteran reported a host of other cognitive problems.  These 
included increased difficulty planning, organizing, 
initiating, and completing activities, as well as being less 
able to remember, such as was needed to convey telephone 
messages, or to recall what people had communicated to him 
after a period of time had elapsed, and what he had read.  He 
also stated that he had had difficulty remembering people's 
names and needed to increasingly rely upon external memory 
aids such as reminder notes.  According to the veteran, he 
experienced nightmares, a numbing of feelings, disturbed 
sleep, withdrawal, irritability, flashbacks, avoidance of 
reminders of Vietnam, hypervigilance, exaggerated startle 
response, difficulty in concentration, and diminished 
interest in activities.  The most striking aspect of the 
veteran's presentation was the fact that he took twice as 
long as was typical to complete the multiphase psychological 
interview form.  When questioned about this, he indicated 
that this was because of low energy level and fatigue and his 
difficulty in sustaining his attention.  In fact, he took so 
long that he was not able to complete the background 
information sheet and had to return it at a later date.  The 
veteran's profile was indicative of stress-induced severe 
depression and anxiety.  The profile suggested chronic, 
incapacitating symptomatology (depression and anxiety) that 
interferes with concentration, memory and the ability to 
think clearly.  In addition, his depressed symptoms were of 
such severity to minimize his social relationships and limit 
him in terms of interacting with potential co-workers.  His 
responses indicated substantially impaired capacity for 
initiating activities with a need to push very hard to do 
anything, as well as energy depletion and becoming tired from 
doing almost anything.  He also showed very significant 
irritability and sleep disturbance.  The most likely etiology 
of the cognitive complaints was that they were the result of 
emotional interference.  

The examiner opined that the veteran was reporting severe 
levels of depression and anxiety, both of which could 
potentially adversely affect cognition, especially in 
unstructured circumstances.  This depression and anxiety were 
likely substantially interfering with the veteran's ability 
to sustain his effort and attention in the less structured 
context of his daily life, especially in terms of being able 
to function socially and vocationally.  While it was 
certainly true that the veteran was evaluated as employable 
at the time of the September 1990 VA medical center 
discharge, it appeared to have been a conclusory opinion that 
was not based upon collateral sources or test data.  It was 
opined that the test results argued against the veteran being 
employable.  The diagnoses on Axis I were PTSD, major 
depressive disorder, and alcohol abuse, in remission.  The 
GAF score was 41 to 50.  

The report of the veteran's psychiatric examination by the VA 
in January 1997 reflects that the claims file was reviewed 
and that the veteran was interviewed.  The veteran stated 
that he did not consider himself to be an alcoholic, but that 
he drank once in a while to fall asleep.  He denied drug 
abuse.  The veteran stated that he was in heavy combat in 
Vietnam.  He had a full job in 1979 to 1981, but later on was 
not able to function as he was depressed about his traumatic 
experiences in Vietnam and was contemplating suicide.  He had 
thoughts of shooting himself due to the fact that he had 
financial problems.  He did not have any place to stay.  
Reportedly, he stayed in basements, a warehouse, and a 
garage, and was dependent on his friends for support.  He 
related that 1997 was the first year since 1982 that he had 
lived in an apartment.  Reportedly, the veteran had been in 
counseling since 1981.  He stated that he had problems 
sleeping at night; that he became irritable; that he had 
nightmares; and that he was very agitated and isolated 
himself from people.  He described himself as being very 
lonely.  He became depressed after contemplating what 
happened to him in Vietnam.  He had been on Sertraline, but 
he was having side effects and it was changed to BuSpar, 
10 milligrams, twice a day.

During the January 1997 examination, the veteran described 
feeling hopeless and helpless.  He was very depressed.  He 
had suicidal thoughts.  He could not concentrate or function.  
Reportedly, he had lost interest in everything.  He described 
life as being hopeless.  He noted that he had been in therapy 
for 14 years and that it was still the same.  He was not any 
better.  He described problems sleeping at nights with lots 
of things running in shadows.  He had had a rough time and 
was very much affected by events in Vietnam.  He reported 
having bad memories of the combat experiences he had.  He 
described himself as being very sensitive to noise.  He noted 
that he could not tolerate kids below 2 years of age.  He 
reported that things were getting worse and that he did not 
see any progress with his life.

On mental status examination, the veteran was alert and quite 
haggard looking in appearance with diminished psychomotor 
activity, but he was cooperative.  He talked coherently and 
relevantly.  His mood was depressed.  He had no self-esteem.  
He had no self-confidence and no motivation.  He displayed 
poor impulse control.  He had a problem concentrating and was 
unable to think.  He had a short attention span.  His affect 
was appropriate.  He denied any delusion or hallucination.  
He was oriented.  His memory for recent and remote events was 
fair.  His judgment and insight were fair.  The diagnoses on 
Axis I were PTSD, severe, and major depression, recurrent 
type.  The current GAF score and the past score were both 50.  
The examiner described the veteran as an individual who had 
been having recurrent episodes of depression and anxiety with 
suicidal ideation with a feeling of hopelessness and 
helplessness regarding his present life situation.  Based on 
his history, he had no experience of having gainful 
employment.  According to the examiner, there was a marked 
impairment of his social and industrial adaptability.

A VA record entry for December 4, 1996 reflects that the 
veteran reported experiencing anxiety, irregular heartbeats, 
and grinding of his teeth at night.  He reported feeling 
suicidal and stated that, if there had been a gun in the 
house, he would have used it.  This is the date the RO has 
utilized for assigning a 70 percent disability rating.  

An update of the veteran's treatment plan by VA, dated in 
February 1997, reflects that the veteran's concerns were of 
depression, decreased concentration, isolation, anxiety, and 
fragmented thought processes.  He was unemployed and had a 
limited social network.  The current stress severity was 
described as moderate.  The major current stressors were 
financial problems.  The treatment goals were to reduce 
symptoms of depression, isolation, and increased 
concentration.  The veteran was engaged in group therapy once 
a week for coping and social skills.  

A September 1997 VA treatment plan indicates the veteran 
complained of decreased concentration, memory and focus, 
depression, confusion and time-management problems.  His 
strengths included an ability to maintain independence 
(evidently had his own housing and transportation).  

In a January 1998 determination, the RO assigned a 70 percent 
evaluation to the veteran's PTSD, effective December 31, 1996 
(subsequently effective December 4, 1996).

II.  Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where, as 
here, entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD became 
effective.  See 61 Fed.Reg. 52,695 (1996) (now codified at 38 
C.F.R. Part 4). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated April 1994.  The March 1995 statement 
of the case evaluated the veteran's claim under the old 
regulations.  The February 1996 supplemental statement of the 
case evaluated the veteran's claim using the old regulations.  
The January and June 1998 and May 1999 supplemental 
statements of the case evaluated the veteran's claim using 
the new regulations.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old regulations, effective prior to November 7, 
1996, Diagnostic Code 9411 provided that a 50 percent 
evaluation was warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  A 100 percent rating 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new diagnostic criteria for PTSD, effective 
November 7, 1996, a 50 percent evaluation will be assigned 
for PTSD which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102 
(1999), requiring that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 61 Fed. Reg. 52698.  In light of the above, the Board 
shall consider all of the veteran's various symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

A. Rating In Excess of 50 Percent From March 21, 1994 to 
December 3, 1996

Upon review of the evidence of record, the Board is of the 
opinion that, from March 21, 1994 to December 3, 1996, that 
the schedular criteria for a 70 percent rating are met as the 
veteran's service-connected PTSD has resulted in severe, but 
not total, occupational and social impairment.  In March 
1994, a VA examiner reported PTSD symptoms of nightmares, 
sleep difficulty, agitation, depression, social isolation, 
auditory hallucinations and suicidal thoughts.  In June 1995, 
while hospitalized, a VA examiner reported PTSD symptoms of 
depression, isolation, inability to maintain relationships, 
concentration problems and numbed feelings, but noted that 
the veteran was employable at the time of discharge, although 
he was homeless and unemployed.  The VA doctor assigned a GAF 
score of 50 in September 1995, indicating serious symptoms, 
or serious difficulty in social, occupational or school 
functioning.  A June 1996 VA medical record shows the veteran 
described visualizations of his traumas and the records 
indicate he was unemployed for several years.  Persistent 
delusions, gross inappropriate behavior or other symptoms 
such as to warrant a 100 percent evaluation under the new 
criteria are not demonstrated.  Similarly, as for the old 
rating criteria for a 100 percent evaluation, neither virtual 
isolation, totally incapacitating psychoneurotic episodes, 
nor demonstrable inability to work, due to service-connected 
PTSD, are shown.  Accordingly, a 70 percent evaluation for 
the service-connected PTSD is most appropriate for the period 
from March 21, 1994 to December 3, 1996.  The benefit of the 
doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.

B. Rating in Excess of 70 Percent From December 4, 1996

The manifestations of disability necessary for the assignment 
of a 100 percent schedular rating since December 4, 1996 are 
not demonstrated here.  For example with the veteran engaging 
in various social activities, it is improper to conclude that 
he is virtually isolated in the community.  Similarly, there 
is no objective evidence of gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, explosions of aggressive energy resulting in profound 
retreat from mature behavior, or demonstrative inability to 
obtain or retain employment.  Further, there is no objective 
evidence showing total occupational and social impairment due 
solely to PTSD.  The psychiatric examination reports are 
negative for symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name.  

In September 1997, a VA treatment plan reported that the 
veteran's strengths included ability to maintain his 
independence (with his own housing and transportation).

The criteria for a total (100 percent) schedular rating due 
solely to the service-connected PTSD are simply not met or 
even remotely approximated by the evidence of record at this 
time regardless of which set of rating criteria, whether 
those before or after November 1996, are utilized.  

Also, regarding the attempts by the RO to adequately rate the 
PTSD, rescheduling of examinations or even reexaminations are 
authorized whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.327(a) (1999).  Here, the RO had 
specific questions it wanted the psychiatric examiner to 
answer based on the scheduled December 1998 examination.  
Specifically, among these were what effect the PTSD symptoms 
had on the veteran's ability to work, and a request to 
distinguish PTSD symptoms from symptoms of any other co-
existing psychiatric disorder.  The veteran's refusal to 
participate precluded answers to these questions.  

In any event, the RO did not apply the pertinent regulation 
in view of these facts in adjudication of the claim.  
Specifically, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause fails to report for such examination, or reexamination, 
action in accordance with this section shall be taken.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  Unfortunately, rating actions and the 
1999 supplemental statement of the case do not include any 
reference to 38 C.F.R. § 3.655 (1999).  Although the RO 
issued the veteran a supplemental statement of the case in 
May 1999, it did not include citation to 38 C.F.R. § 3.655.  
It did however state that the veteran had failed to report 
for VA examination.  In sum, the RO adjudicated the veteran's 
claim based on the evidence of record, rather than denying 
the veteran's claim based on his failure to appear for a VA 
examination under 38 C.F.R. § 3.655.  

In determining whether to apply 38 C.F.R. § 3.655 the Board 
has considered whether or not the veteran would be 
prejudiced.  In Bernard v. Brown, 4 Vet. App. at 384, the 
United States Court of Appeals for Veterans Claims (Court) 
held that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.

A current and comprehensive examination was clearly needed 
here in order to assist in properly evaluating the current 
symptomatology associated with the veteran's service-
connected PTSD.  In this case, the RO fulfilled its statutory 
duty to assist the veteran in developing the facts pertinent 
to his claim by ordering such an examination.  38 U.S.C.A. § 
5107(a); see also Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  

In Dusek v. Derwinski, 2 Vet. App. 519 (1992) the Court noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation."  The Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Although it is clear from the evidence in the claims folder 
that the veteran has periodically been homeless, it is also 
notable that information regarding his scheduled examination 
was sent to the latest address of record.  It was the address 
written on his substantive appeal (VA Form 9) dated in July 
1998.  Further, none of the documentation forwarded to him at 
that address has been returned as undeliverable.  In Wamhoff 
v. Brown, 8 Vet. App. 517 (1996), the Court found that notice 
of a required VA examination mailed to the veteran's sole 
address on file was sufficient to trigger the veteran's duty 
to appear for such examination.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Since his failure to 
appear for VA examination the veteran has not communicated 
with the RO.  There is no basis in the record for finding 
good cause for his failure to appear.  

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board has considered his claim for benefits based on the 
evidence of record, as the RO did.  

Notably, the veteran's recorded GAF scores have all been 
considered.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A GAF 
score of 31-40 denotes some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
Id.  A GAF score of 41-50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id. 

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994). 

In sum, it is the judgment of the Board that a rating in 
excess of 70 percent from December 4, 1996 is not warranted 
based on the evidence of record.  PTSD has at no time been 
shown to be more than severe under the old rating criteria, 
and there is currently no showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In the opinion of the Board, the evidence of record does not 
more nearly approximate the criteria for a disability rating 
in excess of 70 percent for PTSD from December 4, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).

In reaching its decision, the Board also considered whether 
the veteran's disability picture is so exceptional or unusual 
as to warrant a referral for evaluation on an extraschedular 
basis.  The veteran has not been repeatedly hospitalized for 
PTSD and the evidence does not reflect marked interference 
with employment due solely to PTSD.  Consequently, the Board 
finds that a referral is inappropriate.  In summary on this 
point, there is no evidence disclosing that the veteran's 
PTSD, alone, causes marked interference with employment or 
necessitates frequent periods of hospitalization as is 
required for a referral under 38 C.F.R. § 3.321(b)(1) (1999).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
schedular rating criteria for PTSD are clearly adequate for 
rating purposes here.  


ORDER

For the period from March 21, 1994 to December 3, 1996, a 70 
percent rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

From December 4, 1996, a rating in excess of 70 percent for 
PTSD is denied.  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 

